Citation Nr: 0207704	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  99-11 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
knees, as secondary to service-connected diabetes mellitus.

2.  Entitlement to service-connection for a back disorder, as 
secondary to service-connected diabetes mellitus.

3.  Entitlement to service-connection for loss of teeth, as 
secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active service from June 1972 to June 1976, 
and from October 1977 to October 1979.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims and all relevant evidence necessary 
for an equitable disposition of this appeal was obtained.  

2.  The medical evidence does not establish that arthritis of 
the knees, a back disorder, and/or loss of teeth, is 
proximately due to his service-connected diabetes mellitus.  


CONCLUSIONS OF LAW

1.  Arthritis of the knees is not proximately due to service-
connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.303, 3.310 
(2001).

2.  A back disorder is not proximately due to service-
connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.303, 3.310 
(2001).

3.  Loss of teeth is not proximately due to service-connected 
diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.303, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claims for 
entitlement to service connection for arthritis of the knees, 
for a back disorder, and for loss of teeth, as secondary to 
his service-connected diabetes mellitus.  

As a preliminary matter, the Board notes that during the 
pendency of this appeal, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 ("VCAA") was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).  Among other things, the 
VCAA amended 38 U.S.C.A. § 5103 to clarify VA's duty to 
notify claimants and their representatives of any information 
that is necessary to substantiate the claim for benefits.  
The VCAA also created 38 U.S.C.A. § 5103A, which codifies 
VA's duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.159).  The intended effect of the 
implementing regulations was to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide to claimants who file 
a claim for benefits.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Both the VCAA and the implementing regulations are applicable 
in the present case, and will be collectively referred to as 
"the VCAA." 

The Board has reviewed the veteran's claims file in light of 
the VCAA, and is satisfied that the RO complied with the 
requirements under this new law.  In June 2001, the RO sent 
the veteran a detailed letter informing him about the VCAA as 
pertains to his claims.  The letter informed the veteran that 
under the VCAA they were required to explain to him what 
information and/or evidence was needed to grant the benefit 
he sought.  The RO stated that they would tell him what 
information he must submit, as well as what information they 
would try to get for him.  The RO noted that the VCAA 
required them to make reasonable efforts to help get evidence 
to support his claim.  The RO provided examples of the types 
of evidence they would obtain, such as medical records and 
records from Federal agencies.  The RO also informed the 
veteran that he must provide them with enough information 
about relevant medical records so that they could request 
them from the proper location.  

In the June 2001 letter, the RO also summarized the 
requirements for establishing service connection, including 
secondary service connection.  The RO enclosed authorization 
forms for the veteran to sign so that they could assist him 
in obtaining relevant medical records.  Finally, the RO 
provided general information, such as where he should send 
any evidence, what evidence the RO currently had, how long it 
will take to decide his claim, and where he should call if he 
had any questions.  The Board is satisfied that the RO's 
detailed June 2001 letter complied with the requirements set 
forth under the VCAA. 

In August 2001, the RO notified the veteran that they had 
received additional medical records in his claim, and would 
soon be making a decision in his claim.  In August 2001, the 
veteran submitted a statement indicating that he had no 
further evidence to submit (medical or otherwise) and that 
there was no further evidence he wished the VA to obtain on 
his behalf.  The veteran stated that he wished to have his 
claim worked as expeditiously as possible using the evidence 
that VA currently had in his claims file.  In November 2001, 
the RO informed the veteran that they were awaiting receipt 
of records from Dr. Hartman, and that they would review his 
claim as soon as they received the requested information.  

In addition to the foregoing, the record contains the 
veteran's service medical records, VA examination reports, 
and private treatment records.  The RO assisted the veteran 
in obtaining evidence to substantiate his claim, and 
periodically informed him of the status of requests for 
records.  The veteran was offered the opportunity to testify 
at a hearing in support of his claim, but he declined that 
opportunity.  In short, the Board finds that the requirements 
under the VCAA regarding notice and duty to assist have been 
met, and the case is ready for appellate disposition.  
38 U.S.C.A. §§ 5103, 5103A.

A brief review of the history of this appeal is as follows.  
In a November 1991 rating decision, the veteran was awarded 
service connection for diabetes mellitus, and assigned a 20 
percent disability rating effective from August 1980.  In 
March 1997, the veteran submitted a statement indicating the 
following:  "I now have more medical problems due to my 
history of insulin-dependent diabetes and the fact that I am 
getting older."  He stated that he had been diagnosed with 
hypertension, arthritis, and circulatory problems, especially 
in his legs, all due to his diabetes.  He also stated that 
his teeth had all been removed and dentures made in the last 
year due to infections and problems related to his diabetes.  
In a November 1997 rating decision, the RO denied service 
connection for arthritis of the knees, hypertension and 
circulatory problems, a back condition, and loss of teeth, as 
secondary to his service-connected diabetes mellitus.  The 
veteran disagreed with that decision and initiated the 
present appeal.  In a recent rating decision dated in 
December 2001, the RO granted service connection for 
hypertension, as secondary to the service-connected diabetes.  
Thus, that issue is no longer on appeal.

According to VA laws and regulations, service connection will 
be granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or diseased 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, to 
qualify for service connection, the veteran must prove 
existence of a disability, and one that has resulted from a 
disease or injury that occurred in the line of duty.  
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1360-61 (Fed. 
Cir. 2001).  Secondary service connection may be granted for 
a disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  
Secondary service connection includes instances in which an 
established service-connected disorder results in additional 
disability of another condition by means of aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  Where the 
determinative issue in a service connection claim involves a 
medical diagnosis, competent medical evidence is required.  
This burden cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

The veteran and his representative have limited their 
arguments to principles of secondary service connection.  The 
veteran has consistently maintained that his claimed 
conditions are due to his service-connected diabetes 
mellitus, and there is no indication in the file that the 
veteran is claiming service connection as directly related to 
service.  As such, the Board will limit the analysis of the 
veteran's claims to principles of secondary service 
connection.

In May 1997, the veteran underwent a series of VA 
examinations.  In the VA examination for joints, he was 
diagnosed with degenerative joint disease.  There was no 
opinion as to whether this disorder was causally related to 
the veteran's diabetes mellitus.  In a May 1997 VA dental 
examination, the veteran was noted to have had all his teeth 
removed one year prior, due to infection of the gums.  The 
veteran was diagnosed with dentures and loss of teeth.  The 
same examiner who examined the veteran's joints and teeth 
opined that the veteran's circulatory problems are secondary 
to his service-connected diabetes mellitus, but that loss of 
teeth is not related to service-connected diabetes.  

In a September 1997 VA examination for the joints, the 
veteran was diagnosed with mild chondromalacia of the right 
and left patella.  The examiner opined that this disorder was 
not related to the veteran's insulin dependent diabetes 
mellitus.  In a September 1997 VA examination for the spine, 
the veteran was diagnosed with chronic low back strain.  
There was no objective evidence of arthritis of the spine or 
degenerative disk disease.  The examiner opined that there 
was "[n]o relation of back problems to insulin-dependent 
diabetes mellitus detected."

In August 1998, the veteran submitted a statement from his 
private physician, Cleve H. Hartman, M.D., who indicated that 
the veteran had diabetes since 1980.  Dr. Hartman further 
stated that "[i]t is well known that circulatory problems, 
hypertension, diabetic neuropathy, Charcot's joint, kidney 
problems, and repeated infections are related to diabetes."  
Dr. Hartman stated that "[i]t is my opinion that these 
conditions are as likely as not related to his diabetes 
mellitus."

In June 1999, the veteran submitted copies of medical 
articles that discussed the relationship between diabetes and 
hypertension, and diabetes and oral health, including tooth 
loss and periodontal disease.  The articles discuss the 
frequency of hypertension and oral health problems among 
diabetics.  

In May 2000, Dr. Hartman submitted another letter emphasizing 
his "almost twenty years of medical care of this patient."  
He indicated that his opinion remained the same as in his 
letter of August 1998, in which he disagreed with the RO's 
decision to deny service connection for hypertension, 
arthritis, and loss of teeth.  Dr. Hartman stated that "[i]t 
is well known that circulatory problems, hypertension, 
diabetic neuropathy, Charcot's joint, kidney problems, and 
repeated infections are related to diabetes."  He noted that 
the veteran had a 20 percent disability rating for service-
connected diabetes.  Dr. Hartman further noted that he has 
had the opportunity to assess the veteran over 132 times in 
almost 20 years, and he felt that he "certainly have had the 
opportunity to assess him well enough to make this medical 
opinion."

The claims file also contains copies of clinical records from 
Dr. Hartman reflecting treatment from June 1980 to October 
2001, for various disorders, including diabetes.  A February 
1995 entry indicates that the veteran had insulin dependent 
diabetes, hypertension, and popping of the left knee.  A 
September 1995 entry notes that the veteran needed to get his 
teeth extracted due to infection, and that he had complaints 
of low back pain.  In an August 1998 entry, Dr. Hartman noted 
that the veteran was service connected for diabetes mellitus, 
and that service connection was denied for hypertension, 
circulatory problems, peripheral neuropathy, arthritis of the 
knees, back condition, and loss of teeth.  Dr. Hartman noted 
that he would review the veteran's disability.  The foregoing 
clinical records are silent for any medical opinion of a 
causal relationship between the veteran's diabetes mellitus 
and the claimed disorders.  

The Board has reviewed all the evidence of record, but finds 
that the preponderance of the evidence is against entitlement 
to service connection for arthritis of the knees, a back 
disorder, and loss of teeth, as secondary to his service-
connected diabetes mellitus.  There is adequate medical 
evidence of record reflecting that the veteran currently has 
the claimed disorders.  However, the more probative medical 
evidence of record does not indicate that the claimed 
disorders are proximately due to the veteran's service-
connected diabetes mellitus.  

The evidence in favor of the veteran's claims include the two 
statements from Dr. Hartman, dated in August 1998 and May 
2000.  Looking at those statements more closely, both 
statements contain the following identical language:  "[i]t 
is well known that circulatory problems, hypertension, 
diabetic neuropathy, Charcot's joint, kidney problems, and 
repeated infections are related to diabetes."  The August 
1998 statement contains the following:  "[i]t is my opinion 
that these conditions are as likely as not related to his 
diabetes mellitus."  While the May 2000 statement does not 
contain a similar statement, Dr. Hartman does confirm the 
opinion he provided in the August 1998 statement.  

Initially, the Board notes that Dr. Hartman does not 
specifically comment on the relationship between arthritis of 
the knees and diabetes, and/or a back disorder and diabetes.  
As such, his statements are not probative as to those claims.  
Regarding the veteran's claim for service connection for loss 
of teeth as due to diabetes, Dr. Hartman states that he 
disagrees with the RO's decision to deny service connection 
for loss of teeth.  He also states that repeated infections 
are related to diabetes.  However, he does not comment on 
whether loss of teeth is related to diabetes.  Presumably, 
Dr. Hartman was referring to infections which led to the 
veteran's loss of teeth.  Nevertheless, a review of the Dr. 
Hartman's clinical records dated from June 1980 to October 
2001, is negative for any indication that Dr. Hartman treated 
the veteran for his teeth or examined his teeth.  Moreover, 
Dr. Hartman's statement regarding a possible connection 
between diabetes and loss of teeth is vague, at most.  As 
such, the Board finds Dr. Hartman's statements of little 
probative value to establish service connection for loss of 
teeth as proximately due to service-connected diabetes.  
Moreover, the Board finds that Dr. Hartman's statements in 
favor of service connection are outweighed by other evidence 
of record, as discussed below.  

In May 1997, the veteran underwent VA examinations for 
joints, diseases of the arteries/veins, dental disorders, 
hypertension, diabetes mellitus, and peripheral nerves.  Each 
examination was performed by the same physician, and in each 
examination, the examiner presented the veteran's medical 
history, subjective complaints, objective findings, and 
concluding diagnoses.  The examiner concluded that the 
veteran's "circulatory problems are secondary to service 
connected diabetes mellitus but loss of teeth ... is not 
related to service connected diabetes."  While the examiner 
did not comment on the relationship, if any, between the 
veteran's claimed arthritis of the knees and back disorder 
and his diabetes, opinions on those issues were provided in 
September 1997 VA examinations.  At that time, the examiner 
(a different examiner than the one who examined the veteran 
in May 1997) reviewed the veteran's medical history, 
subjective complaints, and provided detailed objective 
findings.  The examiner concluded that the veteran had mild 
chondromalacia of the right and left patella, not related to 
insulin dependent diabetes mellitus.  The examiner also 
concluded that the veteran had chronic low back strain, and 
that he detected no relationship between back problems and 
the veteran's insulin-dependent diabetes mellitus.

The Board's responsibility is to assess the credibility and 
weight given to the evidence.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  The Board may also rely on a 
particular medical expert's opinion as satisfying the 
statutory requirement of an adequate statement of reasons or 
bases where the expert has given fair consideration to the 
material evidence that appears to support the appellant's 
contentions.  Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  

In the present case, the Board is more persuaded by the VA 
examiners' opinions that the veteran's arthritis of the 
knees, a back disorder, and loss of teeth are not proximately 
due to his service-connected diabetes mellitus.  The VA 
examiners specifically examined the veteran for the claimed 
disorders, and provided relevant findings, including a 
discussion of medical history, subjective complaints and 
objective findings.  While Dr. Hartman has treated the 
veteran for an extensive period of time, he offered no 
support for his statement that various disorders are likely 
related to diabetes, other than the fact that it is well 
known that there is a relationship between such disorders.  
Dr. Hartman provided no opinion as to the veteran's claimed 
knee disorder or his claimed back disorder, and his opinion 
regarding the veteran's loss of teeth was not specific.  In 
the absence of some supporting reasons or details regarding a 
relationship, if any, between the veteran's loss of teeth and 
his diabetes, the Board finds that the probative value of Dr. 
Hartman's statements is outweighed by the VA medical 
evidence.  

As to the medical articles that the veteran submitted in June 
1999, those articles are relevant to the extent that they 
discuss the relationship between diabetes and tooth loss or 
periodontal disease.  The Board notes that the articles do 
not indicate that there is a definite relationship between 
diabetes and tooth loss or periodontal disease, but list 
diabetes as one possible contributing factor.  Regardless of 
the content of the articles, the Board notes that without an 
accompanying medical opinion relating the articles to the 
facts of the veteran's case, they are without significant 
probative value.  See Sacks v. West, 11 Vet. App. 314, 317 
(1998) (medical articles and treatises can provide important 
support for a claim when combined with an opinion of a 
medical professional who applies the evidence to the facts of 
a specific case). 

In short, the Board finds that the preponderance of the 
evidence is against the veteran's claims.  To the extent that 
the veteran contends that his arthritis of the knees, a back 
disorder, and loss of teeth are secondary to his service-
connected diabetes mellitus, he does not appear to have any 
medical expertise or training, and as such, he is not 
competent to provide evidence of a medical diagnosis or 
etiology.  See Espiritu, 2 Vet. App. at 494-95 (laypersons 
may be competent to provide an "eye-witness account of a 
veteran's visible symptoms," but they are not capable of 
offering evidence that requires medical knowledge).  Rather, 
probative medical evidence on this point is needed.  In the 
present case, as discussed above, the Board is not persuaded 
by the medical evidence of record that arthritis of the 
knees, a back disorder, and loss of teeth are secondary to 
his service-connected diabetes mellitus.  The Board points 
out that there is probative medical evidence linking the 
veteran's hypertension and circulatory problems to his 
service-connected diabetes mellitus, which have properly been 
service connected as hypertension and peripheral vascular 
disease.  

In short, the Board finds that the preponderance of the 
evidence is against a claim for service connection for 
arthritis of the knees, a back disorder, and loss of teeth, 
as secondary to the veteran's service-connected diabetes 
mellitus.  The Board has considered the applicability of the 
benefit of the doubt doctrine, but as the evidence is not in 
relative equipoise, that doctrine is not applicable.  
38 U.S.C.A. § 5107(b).



ORDER

Service connection for arthritis of the knees, as secondary 
to service-connected diabetes mellitus, is denied.

Service-connection for a back disorder, as secondary to 
service-connected diabetes mellitus, is denied.

Service-connection for loss of teeth, as secondary to 
service-connected diabetes mellitus, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

